Case 18-05645-hb             Doc 14      Filed 01/24/19 Entered 01/24/19 12:20:25                       Desc Main
                                         Document     Page 1 of 11



                                    UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF SOUTH CAROLINA


 IN RE:                                                         CASE NO: 18-05645-hb

 Bennie Edward Jefferies,                                       CHAPTER 13

                              DEBTOR(S)


 120 Sunrise Road, Spartanburg SC 29302



 Last four digits of Social-Security or Individual Tax-
 Payer-Identification (ITIN) No(s)., (if any): 0523




                                   NOTICE OF CONFIRMATION HEARING

       The debtor(s) in the above captioned case filed a chapter 13 plan on January 24, 2019. The plan is attached,
or will be separately mailed to you by the debtor(s).

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be filed with the Court at 1100 Laurel Street,
Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s), and any attorney for the debtor(s) at
least seven days prior to the confirmation hearing. Objections to confirmation may be overruled if the objecting
party fails to appear and prosecute the objection. If no objection is timely filed, the plan may be confirmed on
recommendation of the trustee.

      The confirmation hearing will be held on March 14, 2019, at 10:00 a.m.,

Location: 201 Magnolia Street, Spartanburg SC 29306

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the plan and may enter an order confirming the plan.

 Date: January 24, 2019                            /s/ David C. Gaffney
                                                   Gaffney Law Firm, P.A.
                                                   PO Box 3966
                                                   West Columbia SC 29171-3966
                                                   Attorney for the Debtor
                                                   District Court ID 10112
                                                   david@gaffneylawfirm.com




                                                          -1-
              Case 18-05645-hb                          Doc 14       Filed 01/24/19 Entered 01/24/19 12:20:25                       Desc Main
                                                                     Document     Page 2 of 11
 Fill in this information to identify your case:
 Debtor 1               Bennie Edward Jefferies                                                                        Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 18-05645                                                                                 Paragraph 1 is amended by changing
 (If known)                                                                                                            1.1 to "not included" and 1.2 to
                                                                                                                       "included." Paragraph 2.1 is modified
                                                                                                                       to increase the plan payment
                                                                                                                       beginning in month 3. Paragraph 3.2
                                                                                                                       is modified to remove the treatment
                                                                                                                       of the Internal Revenue Service.
                                                                                                                       Paragraph 3.4 is modified to include
                                                                                                                       the treatment of One Main.


District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$985.00 per Month for 2 months
$1,090.00 per Month for 58 months

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-05645-hb                          Doc 14       Filed 01/24/19 Entered 01/24/19 12:20:25                         Desc Main
                                                                     Document     Page 3 of 11
 Debtor                Bennie Edward Jefferies                                                    Case number         18-05645


Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                          the creditor’s allowed claim or as otherwise ordered by the Court.

 Name of Creditor              Collateral                                               Estimated amount of        Interest rate on Monthly payment on
                                                                                        arrearage                  arrearage        arrearage
                                                                                                                   (if applicable)




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 18-05645-hb                          Doc 14       Filed 01/24/19 Entered 01/24/19 12:20:25                        Desc Main
                                                                        Document     Page 4 of 11
    Debtor                Bennie Edward Jefferies                                                    Case number        18-05645

    Name of Creditor              Collateral                                              Estimated amount of        Interest rate on Monthly payment on
                                                                                          arrearage                  arrearage        arrearage
                                                                                                                     (if applicable)
                                  120 Sunrise Rd Spartanburg, SC 29302
                                  Spartanburg County
                                  tax map 7-18-15-014.00
    Summer Place                  purchased August 2005 for $120,000
    Homeowners'                   value based on county tax assessor
    Association                   site
    Inc                           owned jointly with NFS                                              $675.00                0.00%                              $12.00
                                                                                          Includes amounts                               (or more)
                                                                                          accrued through the
                                                                                          November 2018
                                                                                          payment
                                  120 Sunrise Rd Spartanburg, SC 29302
                                  Spartanburg County
                                  tax map 7-18-15-014.00
                                  purchased August 2005 for $120,000
    Wilmington                    value based on county tax assessor
    Savings Fund                  site
    Society                       owned jointly with NFS                                          $21,013.04                 0.00%                          $351.00
                                                                                          Includes amounts                               (or more)
                                                                                          accrued through the
                                                                                          November 2018 pmt

Insert additional claims as needed.


                             3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                             accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                             between this document and the Operating Order, the terms of the Operating Order control.

                             3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                             of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                             Insert additional claims as needed
                             3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                             Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                              Insert additional claims as needed

   3.2          Request for valuation of security and modification of undersecured claims. Check one.

                             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

   3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

                Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below are being paid in full without valuation or lien avoidance.

                             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                             the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                             U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                             reasonable time.

    Name of Creditor                   Collateral                              Estimated amount of claim Interest rate            Estimated monthly payment
                                                                                                                                  to creditor




   District of South Carolina
   Effective December 1, 2017                                                    Chapter 13 Plan                                                   Page 3
   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-05645-hb                          Doc 14         Filed 01/24/19 Entered 01/24/19 12:20:25                        Desc Main
                                                                       Document     Page 5 of 11
 Debtor                Bennie Edward Jefferies                                                          Case number    18-05645

 Name of Creditor                   Collateral                                    Estimated amount of claim Interest rate        Estimated monthly payment
                                                                                                                                 to creditor

                                    2008 Lexus GS 350 160,000
                                    miles
                                    VIN: JTHBE96S380037089
                                    value based on NADA clean
                                    retail value
                                    2008 Lexus GS 350 4dr Sdn
 Credit Acceptance                  RWD V6 eng                                                 $11,160.47             6.00%                                $216.00
                                                                                                                                 (or more)

                                                                                                                                 Disbursed by:
                                                                                                                                    Trustee
                                                                                                                                    Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable                Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and             interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                   in 3.2 above)
 of property
 securing lien
 OneMain
 Financial

 40"
 Emerson
 TV, 40"
 Phillips
 TV                                                                      S.C. Code
 security                                                                   Ann. §
 for One                                                             15-41-30(A)(3)
 Main loan             $3,179.18                        $0.00             $1000.00            $1,000.00               $0.00                                    100%

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                Non-exempt equity Estimated lien         Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and             (Debtor's equity                         lien not   avoided
 description           debtor's              multiplied by   Code Section              less exemption)                          avoided(to
 of property           property less         debtor’s                                                                           be paid in
 securing lien         senior/unavoi         proportional                                                                       3.2 above)
                       dable liens)          interest in
                                             property)



District of South Carolina
Effective December 1, 2017                                                            Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 18-05645-hb                          Doc 14       Filed 01/24/19 Entered 01/24/19 12:20:25                           Desc Main
                                                                     Document     Page 6 of 11
 Debtor                Bennie Edward Jefferies                                                       Case number        18-05645

 Name of               Total equity          Debtor’s equity Applicable            Non-exempt equity Estimated lien              Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and         (Debtor's equity                              lien not   avoided
 description           debtor's              multiplied by   Code Section          less exemption)                               avoided(to
 of property           property less         debtor’s                                                                            be paid in
 securing lien         senior/unavoi         proportional                                                                        3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.



District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-05645-hb                          Doc 14       Filed 01/24/19 Entered 01/24/19 12:20:25                           Desc Main
                                                                     Document     Page 7 of 11
 Debtor                Bennie Edward Jefferies                                                       Case number        18-05645

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 18-05645-hb                          Doc 14       Filed 01/24/19 Entered 01/24/19 12:20:25                Desc Main
                                                                     Document     Page 8 of 11
 Debtor                Bennie Edward Jefferies                                                      Case number   18-05645

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X      /s/ Bennie Edward Jefferies                                            X
        Bennie Edward Jefferies                                                       Signature of Debtor 2
        Signature of Debtor 1

        Executed on           January 14, 2019                                        Executed on

 X      /s/ David C. Gaffney                                                   Date     January 14, 2019
        David C. Gaffney 10112
        Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 18-05645-hb                       Doc 14            Filed 01/24/19 Entered 01/24/19 12:20:25           Desc Main
                                                                     Document     Page 9 of 11

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Bennie Edward Jefferies                                                                      Case No.   18-05645
                                                                                  Debtor(s)              Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on January 24, 2019, a copy of the Notice of Confirmation Hearing and the Modified Plan
were served electronically or by regular United States mail tothe Trustee and all creditors listed on the attached
CMECF mailing matrix.




                                                                                /s/ David C. Gaffney
                                                                                David C. Gaffney 10112
                                                                                Gaffney Law Firm, P.A.
                                                                                P.O. Box 3966
                                                                                West Columbia, SC 29171-3966
                                                                                803-781-0500Fax:803-454-9900
                                                                                david@gaffneylawfirm.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                Case 18-05645-hb          Doc 14   Filed 01/24/19           Entered 01/24/19 12:20:25     Desc Main
Label Matrix for local noticing                CW Nexus Credit Card Holdings
                                                  Document           Page 10 l, LLC
                                                                                 of 11       Chase Card Services
0420-7                                         Resurgent Capital Services                    Correspondence Dept
Case 18-05645-hb                               PO Box 10368                                  Po Box 15298
District of South Carolina                     Greenville, SC 29603-0368                     Wilmington DE 19850-5298
Spartanburg
Thu Jan 24 11:34:31 EST 2019
Community Choice Financial                     Credit Acceptance                             Cw Nexus Credit Card
Attn: Bankruptcy                               25505 West 12 Mile Rd                         101 Crossways Park Dr W
6785 Bobcat Way                                Suite 3000                                    Woodbury NY 11797-2020
Dublin OH 43016-1443                           Southfield MI 48034-8331


Equifax                                        Experian (www dispute)                        David C. Gaffney
Po Box 740241                                  PO Box 2002                                   Gaffney Law Firm, P.A.
Atlanta GA 30374-0241                          Allen TX 75013-2002                           PO Box 3966
                                                                                             West Columbia, SC 29171-3966


Gwendolyn Jefferies                            Gretchen D. Holland                           Innovis
120 Sunrise Rd                                 Ch. 13 Trustee Office                         PO Box 1689
Spartanburg SC 29302-3728                      20 Roper Corners Circle, Suite C              Pittsburgh PA 15230-1689
                                               Greenville, SC 29615-4889


Internal Revenue Service (p)                   Bennie Edward Jefferies                       OneMain
Centralized Insolvency Operation               120 Sunrise Rd                                PO Box 3251
PO Box 7346                                    Spartanburg, SC 29302-3728                    Evansville, IN 47731-3251
Philadelphia PA 19101-7346


OneMain Financial                              Rogers Townsend and Thomas                    S.C. Department of Revenue
Attn: Bankruptcy                               PO Box 100200                                 Correspondence
601 Nw 2nd Street                              Columbia SC 29202-3200                        PO Box 125
Evansville IN 47708-1013                                                                     Columbia SC 29202-0125


S.C. Department of Revenue                     S.C. Department of Revenue                    Sc Telco Fed Cr Un
GEAR                                           PO Box 12265                                  Attn: Bankruptcy Department
300A Outlet Pointe Boulevard                   Columbia SC 29211-2265                        420 E. Park Ave.
Columbia SC 29210-5666                                                                       Greenville SC 29601-2257


Summer Place Homeowners Association Inc        Tax Collector                                 Trans Union
316 Sundance Way                               Spartanburg County                            PO Box 1000
Spartanburg SC 29302-3725                      Admin bldg. Main Level; Suite 400             Chester PA 19016-1000
                                               366 N. Church St.
                                               Spartanburg SC 29303-3637

Treasurer                                      US Trustee’s Office                           U.S. Attorney Office
Spartanburg County                             Strom Thurmond Federal Building               Attn: Civil Process Clerk
PO Box 5807                                    1835 Assembly St.                             55 Beattie Place Ste 700
Spartanburg SC 29304-5807                      Suite 953                                     Greenville SC 29601-2168
                                               Columbia, SC 29201-2448

U.S. Attorney’s Office (P)                     (p)INTERNAL REVENUE SERVICE                   (p)WELLS FARGO BANK NA
District of South Carolina                     CENTRALIZED INSOLVENCY OPERATIONS             1 HOME CAMPUS
Attn: Civil Process Clerk                      PO BOX 7346                                   MAC X2303-01A
1441 Main St Ste 500                           PHILADELPHIA PA 19101-7346                    DES MOINES IA 50328-0001
Columbia SC 29201-2897
                Case 18-05645-hb            Doc 14       Filed 01/24/19          Entered 01/24/19 12:20:25             Desc Main
Wilmington Savings Fund Society                     Wilmington
                                                       DocumentSavings FundPage
                                                                            Society,
                                                                                  11FSB
                                                                                      of 11              Jason D Wyman
c/o Select Portfolio Servicing Inc                  c/o Select Portfolio Servicing, Inc.                 Rogers Townsend & Thomas, PC
Attn: Bankruptcy                                    P.O. Box 65250                                       PO Box 100200
PO Box 65250                                        Salt Lake City, UT 84165-0250                        Columbia, SC 29202-3200
Salt Lake City UT 84165-0250



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Department of the Treasury                       Wells Fargo Bank
Bureau of the Fiscal Service                        Attn: Bankruptcy Dept
Debt Management Services                            Po Box 6429
PO Box 1686                                         Greenville SC 29606
Birmingham AL 35201




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Wilmington Savings Fund Society, FSB, d/b/       End of Label Matrix
                                                    Mailable recipients     32
                                                    Bypassed recipients      1
                                                    Total                   33
